Citation Nr: 0307163	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-03 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of shrapnel 
wounds to the right arm.  

(The issues of entitlement to service connection for hearing 
loss, tinnitus and gastroesophageal reflux disease (GERD); 
increased ratings for prostate stones, shell fragment wound 
(SFW) of the left distal lower extremity, SFW of the abdomen, 
SFW of the right medial thigh affecting muscle group XV, SFW 
of muscle group XI left lower extremity, scar right buttock, 
SFW of the chest, SFW of the left thigh, left knee, and back 
condition with degenerative changes; and a total disability 
evaluation for compensation purposes on the basis of 
individual unemployability (TDIU) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2001 from the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, denied entitlement 
to service connection for residuals of shell fragment wounds 
to the right arm.  

The Board is undertaking additional development on the matter 
of entitlement to service connection for hearing loss, 
tinnitus and GERD; increased ratings for prostate stones, 
shell fragment wound (SFW) of the left distal lower 
extremity, SFW of the abdomen, SFW of the right medial thigh 
affecting muscle group XV, SFW of muscle group XI of the left 
lower extremity, scar on the right buttock, SFW of the chest, 
SFW of the left thigh, left knee, and back condition with 
degenerative changes; and a TDIU, pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  

After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing that claim.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The probative, competent medical evidence of record 
establishes that the veteran has a 1-centimeter shrapnel scar 
of the right the right upper arm as a result of an explosion 
during service in November 1944.  


CONCLUSION OF LAW

Residuals of shrapnel wounds to the right arm were incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records received in January 1946 consist 
solely of a separation examination dated in January 1946 
showing a medical history of the veteran having been injured 
in an explosion in November 1944.  This record indicates that 
his legs and abdomen were injured by the blast.  No findings 
regarding the right arm were recorded in this document.  

The report of an April 1946 VA examination addresses the 
residuals of shrapnel wounds on the veteran's back and lower 
extremities.  This examination does not reflect that the 
right arm was examined for shrapnel wounds and the veteran is 
noted not to have complained of any right arm problems. 

Family treatment records from 1948 to 1976 appear to have the 
veteran's medical treatment mixed in with his family members.  
Among these records is an August 1959 treatment record 
indicating that the veteran was treated for a burned arm, but 
does not specify which arm was treated.  

VA examinations from June 1980 and May 1981 do not include 
significant findings regarding the right arm.  

VA treatment records from 1951 to 1963 reflect treatment for 
right knee problems, gastrointestinal problems, prostate 
problems, and gunshot wound residuals of the torso and below 
the waist.  No mention of the right arm is made in these 
records.  Likewise the report of a March 1964 VA examination 
does not address the right arm.  

Private medical records from 1980 to 1990 also do not reflect 
any significant findings of the right arm.  These records 
mainly focus on lumbar spine complaints, cardiovascular 
problems, genitourinary problems, digestive system problems, 
hearing loss and lower extremity complaints.  A September 
1978 physical examination included findings of no skin or 
nail deformities on examination of the upper extremities.  
This examination was primarily focused on urinary tract 
complaints.  

The report of a November 1990 VA examination does not reflect 
that the right arm was examined except for evidence of edema.  
Likewise the report of a July 2000 VA examination did not 
reveal that the right arm was specifically examined.  
However, the July 2000 VA examination noted a history of the 
veteran having been injured in a mortar explosion that was 
said to have thrown him into the underbrush and to have 
caused multiple fragment injuries.  He was said to have 
required a several week stay in the hospital afterwards.  
Examination of the skin in general was noted to be 
significant for multiple scars, consistent with the 
aforementioned history.

In August 2001 the veteran underwent a VA examination.  The 
claims file was reviewed and the veteran was interviewed.  A 
history of his having sustained shrapnel wounds from a 
friendly fire accident during training was given.  He 
indicated that the mortar round exploded nearly under him and 
killed the man next to him.  He was said to have required 
several months of hospitalization for his wounds, the most 
serious of which were in the buttocks and thigh region.  He 
was noted to have had smaller injuries to the right upper arm 
and anterior chest.  On physical examination, the right arm 
was noted to have a round barely depressed 1-centimeter 
shrapnel scar.  This scar was nontender.  The impression 
rendered included scarring, nontender, subsequent to shell 
fragment wounds sustained by friendly fire affecting the 
right upper arm, as well as other areas.

In January 2002, the veteran submitted photocopies of what 
appears to be service medical records.  He sent these along 
with a notice of disagreement and asserted that the service 
medical report of November 1944 clearly showed he received an 
injury to his right arm.  The photocopy is dated in November 
1944 and is marked "44th Field Hospital and indicates that 
transfer was made to the 20th General Hospital.  This report 
shows a final diagnosis of wounds, multiple, penetrating 
locations as below noted, accidentally incurred when mortar 
81 mm shell fell short during problem.  Among the areas noted 
to have been injured was the outer aspect of the upper 1/3 of 
the right arm.  Another record which is apparently from the 
day before also reveals a diagnosis of multiple wounds, 
lacerated and includes linear, external surface upper 1/3 of 
right arm, superficial.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. 3.303 (2002).



Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. 3.303(b) (2002).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. 3.303(b) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 
Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to his 
claim has been obtained and associated with the claims 
folder.  Although it appears that all available service 
medical records may not have been obtained, the veteran has 
submitted photocopies of additional service medical records 
that appear to correspond with the separation examination 
report currently on file.  Private medical records were 
obtained.  

A VA examination was conducted, and copies of the report are 
associated with the file.  

The RO sent a letter in May 2001 that advised the veteran of 
the newly enacted provisions of the VCAA and advised him what 
evidence VA would obtain on his behalf and what evidence he 
should submit or aid the RO in obtaining.  In addition, in 
the December 2001 rating decision, the RO further notified 
the veteran of the evidence that is necessary to substantiate 
his claim.  Also, the RO informed the veteran in the March 
2002 Statement of the Case of the information, medical 
evidence, or lay evidence necessary to support his claim.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and several supplemental statements of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim. 



In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  

There is no indication that there is any additional relevant 
competent evidence to be obtained either by VA or by the 
veteran, and there is no specific evidence to advise him to 
obtain.  Quartuccio v. Principi, 16 Vet App. 183 (2002)

Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In any event, any deficiencies in the duties to notify and to 
assist constitute harmless error, and are not prejudicial to 
the appellant in view of favorable determination as further 
addressed below.


Service Connection

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  

"In the absence of proof of a present disability, there can 
be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In this case, although the right arm disability is only 
slight, there is nonetheless a current disability in the form 
of a slightly indented scar 1 centimeter in size.  




The Board notes that the basis for the RO's denial of service 
connection for shell fragment wounds of the right arm is that 
there is no evidence of right arm involvement, and the fact 
that initial wounds were minor in nature.

The service medical records obtained by the RO confirm that 
an incident did occur in November 1944 in which the veteran 
received injuries from an explosion.  The separation record 
on file in January 1946 focused on the more severe injuries 
to the lower body and legs, and did not address what, if any 
injury to the arm, was present.

The photocopies of service medical records submitted by the 
veteran show with more detail the specific body parts 
affected by the explosion in November 1944.  These records 
specifically indicate that a superficial wound was sustained 
in the upper 1/3 of the right arm.

Although medical records and VA examinations subsequent to 
service are silent for any indication of right arm residuals 
of a shrapnel wound, these records and examinations are noted 
to have specifically focused on other problems.

It wasn't until the August 2001 VA examination that a close 
clinical inspection of the right arm was performed.  The 
examiner noted the veteran's history of having been injured 
by a mortar explosion.  In light of this history, the 
examiner noted that the right arm had a round barely 
depressed 1-centimeter shrapnel scar.  This scar was also 
noted to be nontender.  There is no medical evidence that 
clearly rebuts this examiner's finding that this scar on the 
right arm was caused by the shrapnel explosion in service.  

Thus, the Board finds that the probative, competent 
evidentiary record supports a grant of the claim of service 
connection for residuals of shrapnel wounds of the right arm. 
38 C.F.R. § 3.306(b) (2002).


ORDER

Entitlement to service connection for residuals of shrapnel 
wounds to the right arm is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

